DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 04/22/2022.  
Claim(s) 19-20, 22-31, 33-40 is/are pending in the application.
Claim(s) 1-18, 21, 32 was/were previously canceled.
Independent claim(s) 19, 30 was/were amended.
Dependent claim(s) 20, 22, 31, 33, 35 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Allowable Subject Matter
Claim(s) 19-20, 22-31, 33-40 is/are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Notice of Allowance, dated 01/24/2022, claim(s) 19-20, 22-31, 33-40 (after careful review and search (with respect to independent claim(s) 19, 30)) was/were noted as being allowable.

In response to the Notice of Allowance, Applicant filed an RCE and amended independent claim(s) 19, 30 as well as dependent claim(s), claim(s) 20, 22, 31, 33, 35. After further consideration of the amendments made to the independent claim(s), Examiner believes the claim(s) is/are still allowable.

As such, claim(s) 19-20, 22-31, 33-40 was/were carefully reviewed and a search with regards to independent claim(s) 19, 30 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 19-20, 22-31, 33-40 and specifically independent claim(s) 19, 30, the prior art search was found to neither anticipate nor suggest a method, comprising: detecting a plurality of points of a point cloud, wherein a detected point has a number of distance-S neighbors being less than a first value and a number of distance-S' neighbors being greater than a second value, wherein S' is larger than S; obtaining, for the plurality of detected points, associated planes; and inserting in the point cloud at least one neighboring point for each of the plurality of detected points based on a distance between the neighboring point and the plane associated with the detected point (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612